Title: From James Madison to Alexander J. Dallas, 20 April 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier Apl. 20. 1815
                    
                    I have just recd. yours of  . I wish that the arrival of Brown, may have been followed by a compromise satisfactory to Ripley. If it should not, the case of the latter becomes unpleasant in several respects. Can a Court of Enquiry be refused if he insists on it? I am led to believe that if disappointed altogether, he will think himself bound to lay his case before the public. It must be admitted that the charge in Genl. Brown’s letter will be a record agst. him, if neither revoked, nor explained, nor disproved.
                    I return the proceedings of the 2 Courts Martial, with my signature to the respective decisions endorsed on them: with McConnors charges agst. Izard, and demand of a trial on them. The charges are of a nature so interesting to Genl. Izard, and involving points interesting in so many other views, that I presume, inconvenient and difficult as a Court Martial will be, the prosecutor will not waive it, if justice could dispense with it. Could it be exchanged for a Court of Enquiry? Be so good as to take the course which right & prudence prescribe, availing yourself, of all the lights attainable on the spot. Affecte. respects
                    
                        
                            James Madison
                        
                    
                